DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-24 objected to because of the following informalities:  
Regarding claim 13, the limitation should be “…said template comprising: A) a rectangular body… B) at least one… C) at least two…”
Regarding claim 19, the limitation should be:
“A method for installing an electrical box or an electrical mounting bracket, said method comprising the steps of: 
A) drawing an alignment line on a wall, 
B) acquiring a template, said template comprising: 
I. a rectangular body, said rectangular body comprising two long edges and two short edges, 
II. at least one see-through alignment slot positioned within said rectangular body, said alignment slot parallel to either said two long edges or said two short edges, and 
III. at least two alignment indentations, wherein said at least two alignment indentations and said at least one see-through alignment slot are in straight line alignment with each other 
C) aligning said at least one see-through alignment slot and said at least two alignment indentations with said alignment line, 
D) tracing said template to create a traced rectangle, 
E) cutting out said traced rectangle to form an installation opening in said wall, and 
F) installing said electrical box or said electrical mounting bracket in said installation opening.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hay et al. (Patent No. US 2,992,490).
As to claim 13, Hay discloses a template 10 (figs. 1-5) for an electrical box or an electrical mounting bracket installation, said template comprising:
D) a square body (figs. 1-5), said square body comprising four side edges,
E) at least one see-through alignment slot 24, 26, 28, 30 positioned within said square body, said alignment slot parallel to two side edges, and
F) at least two alignment indentations 58, 62, wherein said at least two alignment indentations and said at least one see-through alignment slot are in straight line alignment with each other (see fig. 3 below, line 1).

[AltContent: textbox (2)][AltContent: connector][AltContent: textbox (1)][AltContent: connector]
    PNG
    media_image1.png
    388
    386
    media_image1.png
    Greyscale

However, Hay does not disclose a rectangular body, said rectangular body comprising two long edges and two short edges.  Hay discloses that the template can be used to outline openings of various sizes and shapes to conform to the configuration of the particular electrical box (col. 2 lines 51-54).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the shape of the template of Hay be rectangular since it was known in the art to choose a template shape to match the shape of the electrical box (col. 2 lines 51-54).  Furthermore, it would have been an obvious matter of design choice to have the template be rectangular, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
As to claim 14, Hay discloses that said at least one see-through alignment slot is two see- through alignment slots 36, 34 perpendicular to each other and intersecting each other, wherein said at least two alignment indentations is four alignment indentations  wherein a first pair of said four alignment indentations are in straight line alignment with one of said see- through alignment slots and wherein a second pair of said four alignment indentations are in straight line alignment with the other of said two see-through alignment slots (see fig. 3 above, lines 1 and 2).  
As to claim 15, Hay discloses that said at least two alignment indentations are at least two triangular alignment indentations (figs. 1, 3-5).  
As to claim 16, Hay discloses that said at least two alignment indentations are positioned on the exterior of said rectangular body along said two long edges or along said two short edges (figs. 1, 3-5).  
As to claim 17, Hay does not explicitly disclose that said template is for a metal old work standard electrical box.  
Hay discloses that the plate can be used to outline the desired opening for any type or size of electrical box (col. 3, 56-58).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the template of Hay be used for a metal old work standard electrical box in order to provide an easy way to install the metal old work standard electrical box.  Also, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ 2d 1647 (1987).
As to claim 18, Hay does not disclose that said template is for a computer data low voltage electrical mounting bracket.  
Hay discloses that the plate can be used to outline the desired opening for any type or size of electrical box (col. 3, 56-58).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the template of Hay be used for a computer data low voltage electrical mounting bracket in order to provide an easy way to install the computer data low voltage electrical mounting bracket.  Also, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ 2d 1647 (1987).

Allowable Subject Matter
Claims 19-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claim 19, the prior art or record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations disclosing drawing an alignment line on a wall, acquiring a template, said template comprising: a rectangular body, said rectangular body comprising two long edges and two short edges, at least one see-through alignment slot positioned within said rectangular body, said alignment slot parallel to either said two long edges or said two short edges, and at least two alignment indentations, wherein said at least two alignment indentations and said at least one see-through alignment slot are in straight line alignment with each other aligning said at least one see-through alignment slot and said at least two alignment indentations with said alignment line.  None of the reference art of record discloses or renders obvious such a combination. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Calleros (Pub. No. US 2009/0313841) discloses a template kit for scribing openings for an electrical junction box.
Macdowell (Patent No. US 5,813,130) discloses a leveling template for an electrical gem box.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMOL H PATEL whose telephone number is (571)270-7833. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIMOTHY THOMPSON can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMOL H PATEL/            Examiner, Art Unit 2847                                                                                                                                                                                            /HOA C NGUYEN/Primary Examiner, Art Unit 2847